Ford, Judge:
The three cases listed above have been submitted on a written stipulation reading as follows:
*487IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked SJS (Examiner’s initials) by Examiner Sadami J. Sako (Examiner’s name) on the invoices covered by the protests enumerated above, and assessed with duty at 12% per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified, consist of sewing machine motors similar in all material respects to the merchandise the subject of ACEC Electric Corp. v. United States, C.D. 2563, wherein the merchandise was held dutiable at 10 per centum ad valorem under the provisions of paragraph 372 of said Act, as modified by T.D. 52739, as parts of sewing machines.
That the record in C.D. 2563 be incorporated and made a part of the record in the protests enumerated above, and that the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
Accepting the foregoing stipulation of facts and following the authority cited, ACEC Electric Corp. v. United States, 55 Cust. Ct. 138, C.D. 2563, we find and hold the items of merchandise, marked “A” and initialed SJS on the invoices by Examiner Sadami J. Sako, to be properly dutiable at the rate of 10 per centum ad valorem as parts of sewing machines under paragraph 372 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739.
To the extent indicated, the specified claim in these suits is sustained; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be rendered accordingly.